DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1-7-2021 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be directed towards the amendments to the claims, which have altered the claims and are addressed in the instant Office Action. Any other issues are addressed below. 

The claim objection has been withdrawn in view of the amendments to the claims. 

The 112(a) and 112(d) rejection have been withdrawn in view of the amendments to the claims. 

Regarding the Applicant’s arguments on pages 9-12, the Examiner notes that McCann explicitly teaches that the ECU’s function during vehicle operation, para.[0067] indicates that the ECU’s are operated based on vehicle movement, which anticipates vehicle operation. Furthermore, the vehicle systems described in para.[0009] of McCann are dynamic vehicle system that are used during vehicle operation. Extensive clarification is required in order to understand what the Applicant is attempting to argue. 

Furthermore, the Applicant states on pages 11-12“Applicant respectfully disagrees. At Pgph. [0067] McCann discloses sensor(s) 150 monitor whether or not the and when the vehicle is stationary, the sensors transmit signals to ECU s that they can remain in a low power state until the vehicle starts to move again”. Firstly, the Examiner notes McCann does not say that the sensors send “signals to ECUs that they can remain in a low power state until the vehicle starts to move again”. McCann explicitly states in para.[0067] that the sensor signals are transmitted to the ECU’s, wherein the ECU’s use the sensor data to perform the steps of waking up or going to sleep. Claim 11 of McCann also explicitly states this step, wherein the sensor data is transmitted directly to the ECU.
Extensive clarification is required in order to understand what the Applicant is attempting to argue. 
The Applicant’s remaining arguments on pages 9-15 appear to be directed towards the amendments to the claims, which are addressed in the instant Office Action. Please see the Official reasoning below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 

Regarding claim 17, the current specification does not provide a sufficient disclosure that shows how to use a “threshold acceleration” to determine that a vehicle is not moving.
The current specification fails to disclose how a “threshold acceleration” is used to determine that a vehicle is not moving. In particular, if a vehicle is moving at a constant velocity the instantaneous acceleration will be zero at any given point. Therefore, based on basic laws of physics, it is unclear how a vehicle can be determined to be stationary if the vehicle acceleration is “below” an acceleration threshold. Additionally, the current specification fails to disclose how to determine the recited threshold. 
Claims 17 defines the invention in functional language by specifying a desired result, such as a using a “threshold acceleration” to determine that a vehicle is not moving, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claim 17 are rejected for similar reasons as set forth in the rejection above. 

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1 and 7, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to use a “threshold acceleration” to determine that a vehicle is not moving.
The current specification fails to disclose how a “threshold acceleration” is used to determine that a vehicle is not moving. In particular, if a vehicle is moving at a constant velocity the instantaneous acceleration will be zero at any given point. Therefore, based on basic laws of physics, it is unclear how a vehicle can be determined to be stationary if the vehicle acceleration is “below” an acceleration threshold. Additionally, the current specification fails to disclose how to determine the recited threshold. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle control. The state of the prior art is continuously evolving, wherein the evolution in vehicle control systems, particularly with respect to suspension systems, is directed towards improvements in driving comfort and safety. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of automatic control systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known suspension control system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claim 17 is rejected for similar reason as set forth in the rejection above. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Regarding claims 1 and 12, the claim language “during operation” is unclear and renders the claim language ambiguous. 
In particular, it is unclear what claim element “during operation” is modifying and it is unclear when the “operation” step starts. It is unclear if the “during operation” is directed towards the “control system” or the “self-wakeup control module”. 
Furthermore, the claim language “back to the sleep state during operation” is unclear and renders the claim language ambiguous. It appears that the claim language is directed towards switching to a sleep state while still maintaining an operating state, such as an “awake state”.
For the purpose of examination only, the Examiner has interpreted that the above claim language means that a control module switches between an “awake state” and a “sleep state” as disclosed by McCann. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1, 7, 8, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US Publication No. 2019/0342394) in view of Stender (US Publication No. 2007/0170679).
Regarding claim 1, Stender teaches A method of operating a control system for a suspension system of a vehicle having a battery, the method comprising (see at least para.[0009] and [0066-0067], McCann teaches a control system for a suspension system using electronic control units ECU’s that includes a suspension control module SCM, wherein the ECU is battery powered): 
providing a self-wakeup control module, electrically coupled with the battery, with a default sleep state comprising a low power mode (see at least para.[0066-0067], McCann teaches the ECU’s are in a low power state when a vehicle is stationary, wherein the “low power state” anticipates a “default” state since the stationary state of the vehicle anticipates a “default” vehicle state); 
generating, within the self-wakeup control module, a wake trigger to switch the self-wakeup control module from the sleep state to an awake state (see at least para.[0067], McCann teaches the ECUs transition between a sleep state and an awake state, wherein each respective ECU receives the sensor information to make the power saving determination, which anticipates performing the determination “within” the ECU), 
wherein the wake trigger is at least one of a periodic wake trigger automatically generated after the elapse of a predefined time interval or an aperiodic wake trigger generated after the detection of movement of the vehicle by the self-wakeup control module (see at least para.[0067], McCann teaches detecting movement of the vehicle to “wake” the ECU,  wherein each respective ECU receives the sensor information to make the power saving determination, which anticipates performing the determination “within” the ECU. Furthermore, the combination of the onboard sensors, the network ; 
and switching the self-wake up control module from the awake state to back to the sleep state during operation (see at least para.[0066-0067], McCann teaches performing operations to switch to a low power mode when a vehicle is stationary).
McCann does not expressly indicate an air spring adapted to inflate and deflate in order to raise and lower the height of the vehicle. However, McCann teaches a suspension control module (SCM) to control the vehicle's suspension subsystem in para.[0009], which encompasses any conceivable and/or known vehicle suspension system, including, but not limited to, an air spring suspension system. 
Furthermore, Stender teaches an air spring adapted to inflate and deflate in order to raise and lower the height of the vehicle (see at least para.[0003-0054], particularly para.[0030-0033], Stender teaches regulating the height of the vehicle using air springs, such as air suspension bellows). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann with the teachings of Stender to use an air suspension system in order to facilitate driving comfort provided by the air suspension system, as recognized by Stender in at least para.[0003-0011]. 

carrying out control while the self-wakeup control module is awake (see at least para.[0009] and [0066-0067], McCann teaches a control system for a suspension system using electronic control units ECU’s that includes a suspension control module SCM. Also, see at least para.[0067], McCann teaches the ECUs transition between a sleep state and an awake state).
McCann does not expressly indicate an “algorithm”. However, since McCann teaches that the SCM performs suspension control of the vehicle, one of ordinary skill in the art at the time of the invention would recognize that the ECU will require some type of programming using steps of an algorithm/process in order to perform suspension control. 
Furthermore, McCann does not expressly indicate a pressure control algorithm.
Furthermore, Stender teaches using a pressure control algorithm (see at least para.[0006] and [0027] of Stender).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann with the teachings of Stender to use an air suspension system in order to facilitate driving comfort provided by the air suspension system, as recognized by Stender in at least para.[0003-0011].

Regarding claim 8, McCann does not expressly indicate wherein carrying out the pressure control algorithm comprises operating an air compressor and a manifold to distribute air to the air spring
However, Stender teaches carrying out the pressure control algorithm comprises operating an air compressor (see at least para.[0028] and [0031], [0034], and [0039],[0041-0042], and [0045] Stender teaches compressing air)
and a manifold to distribute air to the air spring (see at least para.[0028], [0034], and [0042], and ZFig. 1, wherein the air lines used to distribute and operate the air suspension system anticipates the recited “manifold”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann with the teachings of Stender to use an air suspension system in order to facilitate driving comfort provided by the air suspension system, as recognized by Stender in at least para.[0003-0011].

Regarding claim 12, McCann teaches A method of operating a control system for an suspension system of a vehicle having a battery, the method comprising (see at least para.[0009] and [0066-0067], McCann teaches a control system for a suspension system using electronic control units ECU’s that includes a suspension control module SCM, wherein the ECU is battery powered): 
providing a self-wakeup control module with a default sleep state comprising a low power mode (see at least para.[0066-0067], McCann teaches the ECU’s are in a low power state when a vehicle is stationary, wherein the “low power state” anticipates a “default” state since the stationary state of the vehicle anticipates a “default” vehicle state); 
generating, within the self-wakeup control module, a wake trigger to switch the self-wakeup control module from the sleep state to an awake state (see at least para.[0067], McCann teaches the ECUs transition between a sleep state and an awake state, wherein each respective ECU receives the sensor information to make the power saving determination, which anticipates performing the determination “within” the ECU);
 determining, within the self-wakeup control module, if the vehicle is not moving in response to the wake trigger (see at least para.[0067], McCann teaches detecting movement of the vehicle to “wake” the ECU, and putting the ECU back to “sleep” if the vehicle is not moving. Furthermore, the ; 
and switching the self-wakeup control module from the awake state to back to the sleep state during operation in response to the determination the vehicle is not moving (see at least para.[0067], McCann teaches the ECUs performs operations to transition between a sleep state and an awake state based on vehicle movement).
McCann does not expressly indicate an air spring adapted to inflate and deflate in order to raise and lower the height of the vehicle. However, McCann teaches a suspension self-wakeup control module (SCM) to control the vehicle's suspension subsystem in para.[0009], which encompasses any conceivable and/or known vehicle suspension system, including, but not limited to, an air spring suspension system. 
Furthermore, Stender teaches an air spring adapted to inflate and deflate in order to raise and lower the height of the vehicle (see at least para.[0003-0054], particularly para.[0030-0033], Stender teaches regulating the height of the vehicle using air springs, such as air suspension bellows). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann with the teachings of Stender to use an air suspension system in 

Regarding claim 19, McCann teaches A method of operating a control system for a suspension system of a vehicle having a battery, the method comprising (see at least para.[0009] and [0066-0067], McCann teaches a control system for a suspension system using electronic control units ECU’s that includes a suspension control module SCM, wherein the ECU is battery powered): 
providing a self-wakeup control module with a default sleep state comprising a low power mode (see at least para.[0066-0067], McCann teaches the ECU’s are in a low power state when a vehicle is stationary, wherein the “low power state” anticipates a “default” state since the stationary state of the vehicle anticipates a “default” vehicle state); 
determining, in the self-wakeup control module, the vehicle is moving   (see at least para.[0067], McCann teaches detecting movement of the vehicle to “wake” the ECU. Furthermore, the combination of the onboard sensors, the network 106, and the ECUs taught by McCann anticipates a “module” that comprises the onboard sensors, the network 106  and one or more ECU’s that performs the functions of the recited “self-wakeup control module”. Therefore, the limitations above amount to nothing more than rearranging the parts taught by McCann into a single “module”, which is similar to concepts described by the Supreme Court as a rearrangement of parts that amounts to nothing more than an obvious design choice that does not modify the operation of a device. In particular, per MPEP 2144.04(Vl)(C), regarding the Court's decision in the case of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950}, the Court stated that there would be no patentable invention in shifting a starting switch disclosed by prior art Cannon to a different position since the operation of the device would not be modified); 
and generating, within the self-wakeup control module, a wake trigger to switch the self-wakeup control module from the sleep state to an awake state in response to the determination the vehicle is determined to be moving (see at least para.[0067], McCann teaches the ECUs transition between a sleep state and an awake state based on determined vehicle movement, wherein each respective ECU receives the sensor information to make the power saving determination, which anticipates performing the determination “within” the ECU).
McCann does not expressly indicate an air spring adapted to inflate and deflate in order to raise and lower the height of the vehicle. However, McCann teaches a suspension control module (SCM) to control the vehicle's suspension subsystem in para.[0009], which encompasses any conceivable and/or known vehicle suspension system, including, but not limited to, an air spring suspension system. 
Furthermore, Stender teaches an air spring adapted to inflate and deflate in order to raise and lower the height of the vehicle (see at least para.[0003-0054], particularly para.[0030-0033], Stender teaches regulating the height of the vehicle using air springs, such as air suspension bellows). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann with the teachings of Stender to use an air suspension system in order to facilitate driving comfort provided by the air suspension system, as recognized by Stender in at least para.[0003-0011]. 

Claims 2, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US Publication No. 2019/0342394) in view of Stender (US Publication No. 2007/0170679), as applied to claims 1 and 12 above, and further in view of Delorenzis (US Publication No. 2003/0075882).
Regarding claim 2, McCann in view of Stender does not expressly indicate wherein the wake trigger is the periodic wake trigger automatically generated after the elapse of the predefined time interval and the predefined time interval is 5-10 minutes.
wherein the wake trigger is the periodic wake trigger automatically generated after the elapse of the predefined time interval and the predefined time interval is 5-10 minutes (see at least para.[0080], Delorenzis teaches using a wake trigger of predefined time intervals). 
Delorenzis does not expressly indicate an interval of 5-10 minutes. However, Delorenzis teaches using “predetermined time intervals”, which anticipates using any conceivable time intervals based on design choice, which includes, but is not limited to, 5-10 minutes. Furthermore, Delorenzis teaches an exemplary time interval of 30 minutes, which includes any time interval that is at least 30 minutes, which encompasses 5-10 minutes. Therefore, Delorenzis anticipates the time interval of 5-10 minutes.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann in view of Stender with the teachings of Delorenzis to use a periodic wake trigger in order to maintain a suspension height while a vehicle is stationary, as recognized by Delorenzis in at least para.[0080]. 

Regarding claim 9, McCann teaches the wake trigger is generated based on the detection of movement of the vehicle (see at least para.[0067] of McCann).
McCann does not expressly indicate the wake trigger is generated based on the first to occur of: the elapse of the predefined time interval. 
However, Delorenzis teaches the wake trigger is generated based on the elapse of the predefined time interval (see at least para.[0080], Delorenzis teaches using a wake trigger of predefined time intervals). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann in view of Stender with the teachings of Delorenzis to use a periodic 
McCann in view of Stender and Delorenzis does not expressly indicate the first to occur. However, both McCann and Delorenzo teach using wake up signals with respect to the moving state of a vehicle, wherein there are only two possible states with respect to vehicle movement, such “moving” or “not moving”. Therefore, it would have been prima facie obvious for one of ordinary skill in the art to make the combination of McCann in view of Delorenzis generate a wake up signal based on either a vehicle moving event or a vehicle stationary event based on temporal order in order to establish a power saving step as recognized by McCann in para.[0067], or to perform suspension compensation to maintain a vehicle height while a vehicle is parked as recognized by Delorenzis in para.[0080].

Regarding claim 13, McCann in view of Stender does not expressly indicate issuing the wake trigger comprises issuing the wake trigger at a predefined time interval.
However, Delorenzis teaches issuing the wake trigger comprises issuing the wake trigger at a predefined time interval (see at least para.[0080], Delorenzis teaches using a wake trigger of predefined time intervals). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann in view of Stender with the teachings of Delorenzis to use a periodic wake trigger in order to maintain a suspension height while a vehicle is stationary, as recognized by Delorenzis in at least para.[0080]. 

Regarding claim 14, McCann in view of Stender does not expressly indicate wherein the predefined time interval is 5-10 minutes.
a predefined time interval (see at least para.[0080], Delorenzis teaches using a wake trigger of predefined time intervals). 
Delorenzis does not expressly indicate an interval of 5-10 minutes. However, Delorenzis teaches using “predetermined time intervals”, which anticipates using any conceivable time intervals based on design choice, which includes, but is not limited to, 5-10 minutes. Furthermore, Delorenzis teaches an exemplary time interval of 30 minutes, which includes any time interval that is at least 30 minutes, which encompasses 5-10 minutes. Therefore, Delorenzis anticipates the time interval of 5-10 minutes.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann in view of Stender with the teachings of Delorenzis to use a periodic wake trigger in order to maintain a suspension height while a vehicle is stationary, as recognized by Delorenzis in at least para.[0080]. 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US Publication No. 2019/0342394) in view of Stender (US Publication No. 2007/0170679) and Delorenzis (US Publication No. 2003/0075882), as applied to claims 2 and 14 above, and further in view of Hamm (US Publication No. 2006/0163825). 
Regarding claim 3, McCann in view of Stender and Delorenzis does not expressly indicate switching the self-wakeup control module from the awake state back to the sleep state occurs after a the predefined wake period . 
However, Hamm teaches switching the self-wakeup control module from the awake state back to the sleep state occurs after a the predefined wake period (see at least para.[0123], Hamm teaches a control system has active and inactive states, which anticipates the recited “awake” and “sleep” states. Also, see at least para.[0116], Hamm teaches activating the control system for a predetermined period of time). 


Regarding claim 15, McCann teaches in response to the determination the vehicle is not moving, switching the self-wakeup control module from the awake state to back to the sleep state (see at least para.[0067] of McCann). 
McCann in view of Stender and Delorenzis does not expressly indicate a wake period of 3 minutes.
However, Hamm teaches in response to the determination the vehicle is not moving, switching the self-wakeup control module from the awake state to back to the sleep state after a wake period (see at least para.[0123], Hamm teaches a control system has active and inactive states, which anticipates the recited “awake” and “sleep” states. Also, see at least para.[0116], Hamm teaches activating the control system for a predetermined period of time. Also, see at least para.[0103] and [0116], Hamm teaches that the system is switched to standby mode if the vehicle is below a certain speed, which anticipates a stationary vehicle. Also, in para.[0106] Hamm teaches that a deactivation delay is used when sensor data indicates that the suspension system is no longer required, which anticipates a situation where the vehicle is determined to be stationary and the suspension system is deactivated after a certain period, or a “wake period”, has elapsed). 
Hamm does not expressly indicate an interval of 3 minutes. However, Hamm teaches using a “certain period of time”, which anticipates using any conceivable period of time based on design choice, 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann in view of Stender and Delorenzis with the teachings of Hamm to use a predetermined active time period for a suspension system in order to provide suspension control only when suspension control is required for specific driving situations, as recognized by Hamm in at least para.[0116]. 

Claims 4, 6, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US Publication No. 2019/0342394) in view of Stender (US Publication No. 2007/0170679), as applied to claims 1, 12 and 19 above, and further in view of Anderson (US Publication No. 2015/0224845, henceforth referred to as Anderson ‘845).
Regarding claims 4 and 20, McCann teaches determining if the vehicle is moving or not moving by monitoring sensors (see at least para.[0066], McCann teaches monitoring sensor data).
McCann in view of Stender does not expressly indicate sensors internal to the self-wakeup control module without monitoring a wired trigger input external to the self-wakeup control module. However, the combination of the onboard sensors, the network 106, and the ECUs taught by McCann anticipates a “module” that comprises the onboard sensors, the network 106  and one or more ECU’s that performs the functions of the recited “self-wakeup control module”. Therefore, the limitations above amount to nothing more than rearranging the parts taught by McCann into a single “module”, which is similar to concepts described by the Supreme Court as a rearrangement of parts that amounts to nothing more than an obvious design choice that does not modify the operation of a device. In particular, per MPEP 2144.04(Vl)(C), regarding the Court's decision in the case of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950}, the Court stated that there would be no patentable invention in shifting 
Furthermore, Anderson ‘845 teaches using sensors internal to the control system without monitoring a wired trigger input external to the control system (see at least para. [0866], Anderson ‘845 teaches using internal sensors to operate a suspension control system. Also, see at least para.[0059-0067], [0112-0120], Anderson ‘845 teaches an air suspension system).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann in view of Stender with the teachings of Anderson ‘845 to use internal sensors to control a suspension system in order to facilitate size, performance, reliability and durability of the suspension control system, as recognized by Anderson ‘845 in at least para.[0866]. 

Regarding claim 6, McCann teaches determining if the vehicle is moving comprises sensing the vehicle via a sensor onboard the vehicle, wherein in response to no movement is detected, the vehicle is determined to be not moving (see at least para.[0067] of McCann).
McCann does not expressly indicate determining if the vehicle is moving comprises sensing acceleration of the vehicle via an accelerometer. However, the Examiner notes that one of ordinary skill in the art at the time of the invention would recognize that any known type of movement sensor can be used to determine the movement of a vehicle, including, but not limited to, an accelerometer. Furthermore, McCann does not expressly indicate an accelerometer internal to the self-wakeup control module. However, the combination of the onboard sensors, the network 106, and the ECUs taught by McCann anticipates a “module” that comprises the onboard sensors, the network 106  and one or more ECU’s that performs the recited functions of the recited “self-wakeup module”. Therefore, the limitations “an accelerometer internal to the self-wakeup control module” amount to nothing more than rearranging the parts taught by McCann, which is similar to concepts described by the Supreme 
Furthermore, Anderson ‘845 teaches using an accelerometer to detect vehicle movement (see at least para.[0101] of Anderson ‘845). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann in view of Stender with the teachings of Anderson ‘845 to use accelerometers to determine vehicle movement in order to effectively control a suspension system based on vehicle movement, as recognized by Anderson ‘845 in at least para.[0101]. 

Regarding claim 17, McCann teaches determining if the vehicle is not moving comprises sensing below a threshold acceleration of the vehicle via a sensor onboard the vehicle (see at least para.[0067] of McCann teaches determining if a vehicle is stationary based on sensor data, which anticipates using an acceleration threshold, wherein any detected acceleration with respect to a current vehicle speed indicates vehicle movement).
internal to the self-wakeup control module (as indicated supra the combination of the onboard sensors, the network 106, and the ECUs taught by McCann anticipates a “module” that comprises the onboard sensors, the network 106  and one or more ECU’s that performs the functions of the recited “self-wakeup control module”. Therefore, the limitations above amount to nothing more than rearranging the parts taught by McCann into a single “module”, which is similar to concepts described by the Supreme Court as a rearrangement of parts that amounts to nothing more than an obvious design choice that does not modify the operation of a device. In particular, per MPEP 2144.04(Vl)(C), 
McCann does not expressly indicate determining if the vehicle is moving comprises sensing acceleration of the vehicle via an accelerometer. However, the Examiner notes that one of ordinary skill in the art at the time of the invention would recognize that any known type of movement sensor can be used to determine the movement of a vehicle, including, but not limited to, an accelerometer. Furthermore, McCann does not expressly indicate an accelerometer internal to the self-wakeup control module. However, the combination of the onboard sensors, the network 106, and the ECUs taught by McCann anticipates a “module” that comprises the onboard sensors, the network 106  and one or more ECU’s that performs the recited functions of the recited “self-wakeup module”. Therefore, the limitations “an accelerometer internal to the self-wakeup control module” amount to nothing more than rearranging the parts taught by McCann, which is similar to concepts described by the Supreme Court as a rearrangement of parts that amounts to nothing more than an obvious design choice that does not modify the operation of a device. In particular, per MPEP 2144.04(Vl)(C), regarding the Court's decision in the case of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950}, the Court stated that there would be no patentable invention in shifting a starting switch disclosed by prior art Cannon to a different position since the operation of the device would not be modified.
Furthermore, Anderson ‘845 teaches using an accelerometer to detect vehicle movement (see at least para.[0101] of Anderson ‘845). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann in view of Stender with the teachings of Anderson ‘845 to use accelerometers to determine vehicle movement in order to effectively control a suspension system based on vehicle movement, as recognized by Anderson ‘845 in at least para.[0101]. 

Regarding claims 4 and 20, McCann teaches determining if the vehicle is moving or not moving by monitoring sensors (see at least para.[0066], McCann teaches monitoring sensor data).
McCann in view of Stender does not expressly indicate sensors internal to the self-wakeup control module without monitoring a wired trigger input external to the self-wakeup control module. However, the combination of the onboard sensors, the network 106, and the ECUs taught by McCann anticipates a “module” that comprises the onboard sensors, the network 106  and one or more ECU’s that performs the functions of the recited “self-wakeup control module”. Therefore, the limitations above amount to nothing more than rearranging the parts taught by McCann into a single “module”, which is similar to concepts described by the Supreme Court as a rearrangement of parts that amounts to nothing more than an obvious design choice that does not modify the operation of a device. In particular, per MPEP 2144.04(Vl)(C), regarding the Court's decision in the case of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950}, the Court stated that there would be no patentable invention in shifting a starting switch disclosed by prior art Cannon to a different position since the operation of the device would not be modified
Furthermore, Anderson ‘845 teaches monitoring sensors internal to the control module without monitoring a wired trigger input external to the control module (see at least para. [0866], Anderson ‘845 teaches using internal sensors to operate a suspension control system. Also, see at least para.[0059-0067], [0112-0120], Anderson ‘845 teaches an air suspension system).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann in view of Stender with the teachings of Anderson ‘845 to use internal sensors to control a suspension system in order to facilitate size, performance, reliability and durability of the suspension control system, as recognized by Anderson ‘845 in at least para.[0866]. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McCann (US Publication No. 2019/0342394) in view of Stender (US Publication No. 2007/0170679) and Anderson (US Publication No. 2015/0224845, henceforth referred to as Anderson ‘845), as applied to claim 4 above, and further in view of Shimada (US Patent 5233530), Geiger (US Publication No. 2005/0269753) and Bukaj (US Patent 8032281).
Regarding claim 5, McCann anticipates a sensor internal to a self-wakeup control module (see at least para.[0067] of McCann teaches a self-wakeup ECU. Furthermore, the combination of the onboard sensors, the network 106, and the ECUs taught by McCann anticipates a “module” that comprises the onboard sensors, the network 106  and one or more ECU’s that performs the recited functions of the recited “self-wakeup module”. The combination of the onboard sensors, the network 106, and the ECUs taught by McCann anticipates a “module” that comprises the onboard sensors, the network 106  and one or more ECU’s that performs the functions of the recited “self-wakeup control module”. Therefore, the limitations above amount to nothing more than rearranging the parts taught by McCann into a single “module”, which is similar to concepts described by the Supreme Court as a rearrangement of parts that amounts to nothing more than an obvious design choice that does not modify the operation of a device. In particular, per MPEP 2144.04(Vl)(C), regarding the Court's decision in the case of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950}, the Court stated that there would be no patentable invention in shifting a starting switch disclosed by prior art Cannon to a different position since the operation of the device would not be modified). 
McCann does not teach determining if the vehicle is moving comprises sensing pressure in a flow path between a pressure control valve and the air spring via a pressure sensor onboard the vehicle, wherein if a pressure fluctuation detected in the sensed pressure not exceeding a pre-defined threshold, the vehicle is determined to be not moving.
sensing pressure in an air spring via a pressure sensor onboard the vehicle (see at least para.[0023] of Stender).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann with the teachings of Stender to use an air suspension system in order to facilitate driving comfort provided by the air suspension system, as recognized by Stender in at least para.[0003-0011]. 
McCann in view of Stender and Anderson ‘845 does not expressly indicate as a whole determining if the vehicle is moving comprises sensing pressure in a flow path between a pressure control valve and the air spring via a pressure sensor onboard the vehicle, wherein if a pressure fluctuation detected in the sensed pressure not exceeding a pre-defined threshold, the vehicle is determined to be not moving.
However, Shimada teaches determining if the vehicle is moving comprises sensing pressure in a flow path between a pressure control valve and the air spring via a pressure sensor onboard the vehicle, wherein if a pressure fluctuation detected in the sensed pressure not exceeding a pre-defined threshold, the vehicle is determined to be not moving (see at least col. 20, lines 52-67, and col. 21, lines 1-8, Shimada teaches determining vehicle movement based on air suspension pressure fluctuations). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann in view of Stender and Anderson ‘845 with the teachings of Shimada to determine vehicle movement using fluctuations in air suspension pressure in order to reliably detect vehicle movement, as recognized by Shimada in at least col. 14, lines 14-24. 
McCann in view of Stender, Anderson and Shimada does not expressly indicate sensing pressure in a flow path between a pressure control valve and the air spring. 
sensing pressure in a flow path between a pressure control valve and the air spring (see at least para.[0029] of Geiger, wherein pressure sensor 22 is between the control valve 14 and an air spring in the pressure line 20). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann in view of Stender, Anderson ‘845 and Shimada with the teachings of Geiger to sense pressure in a flow path between a pressure control valve and the air spring in order to reliably detect pressure change in air suspension system, as recognized by Geiger in at least para. [0010].
McCann in view of Stender, Anderson ‘845, Shimada and Geiger does not expressly indicate an accelerometer internal to the self-wakeup control module. 
However, the Examiner notes that it was known in the art include sensors and a control unit in a single unit or “control module”, as seen in Bujak, wherein Bujak teaches a pressure sensor internal to a self-wakeup control module (see at least col. 1, lines 14-24 of Bujak wherein the data processing and transmitting of data anticipates a controller to perform the function of data processing and transmission. Also, see at least col. 2, lines 6-24, col. 6, lines 28-45, and col.7, lines 15-34, Bujak teaches a vehicle suspension control system).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann in view of Stender, Anderson ‘845, Shimada and Geiger with the teachings of Bujak to use a single module that contains sensors and a control unit in order to effectively control the “wake” states of the “module”, as recognized by Bujak in at least col. 1 lines, 14-24.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US Publication No. 2019/0342394) in view of Stender (US Publication No. 2007/0170679), as applied to 1 above, and further in view of Anderson (US Publication No. 2017/0136842, henceforth referred to as Anderson ‘842).
Regarding claim 10, McCann in view of Stender does not expressly indicate establishing a wireless connection between the self-wakeup control module and a wireless remote device comprising a user interface with a display and at least one input control. 
However, Mcann teaches establishing a wireless connection between the vehicle ECU’s and a remote device as seen in para.[0078].
Furthermore, Anderson ‘842 teaches establishing a wireless connection between the control module and a wireless remote device comprising a user interface with a display and at least one input control (see at least para.[0199], Anderson ‘842 teaches activating a suspension system using a remote cell phone).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann in view of Stender with the teachings of Anderson ‘842 to use a wireless activation signal in order to facilitate remote vehicle control for a user that remote from a vehicle, as recognized by Anderson ‘842 in at least para.[0199]. 

Regarding claim 11, McCann teaches sending a wake-up message from a wireless device to the self-wakeup control module to switch the self-wakeup control module from the sleep state to an awake state (see at least para.[0003-0005], [0013-0014] and [0066-0067], McCann teaches a wireless network to transmit signals).
McCann in view of Stender does not expressly indicate sending a wake-up message from the wireless remote device to the self-wakeup control module to switch the self-wakeup control module from the sleep state to an awake state.
sending a wake-up message from the wireless remote device to the control module to switch the control module from the sleep state to an awake state (see at least para.[0199], Anderson ‘842 teaches activating a suspension system using a remote cell phone, wherein the activation signal anticipates the recited “wake signal”, and a state where the vehicle suspension system is inactive anticipates a “sleep” state).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann in view of Stender with the teachings of Anderson ‘842 to use a wireless activation signal in order to facilitate remote vehicle control for a user that remote from a vehicle, as recognized by Anderson ‘842 in at least para.[0199]. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McCann (US Publication No. 2019/0342394) in view of Stender (US Publication No. 2007/0170679), as applied to claim 12 above, and further in view of Shimada (US Patent 5233530), Geiger (US Publication No. 2005/0269753) and Bujak (US Patent 8032281).
Regarding claim 16, McCann anticipates a sensor internal to a self-wakeup control module (see at least para.[0067] of McCann teaches a self-wakeup ECU. Furthermore, the combination of the onboard sensors, the network 106, and the ECUs taught by McCann anticipates a “module” that comprises the onboard sensors, the network 106  and one or more ECU’s that performs the recited functions of the recited “self-wakeup module”. The combination of the onboard sensors, the network 106, and the ECUs taught by McCann anticipates a “module” that comprises the onboard sensors, the network 106  and one or more ECU’s that performs the functions of the recited “self-wakeup control module”. Therefore, the limitations above amount to nothing more than rearranging the parts taught by McCann into a single “module”, which is similar to concepts described by the Supreme Court as a rearrangement of parts that amounts to nothing more than an obvious design choice that does not . 
McCann does not teach determining if the vehicle is moving comprises sensing pressure in a flow path between a pressure control valve and the air spring via a pressure sensor onboard the vehicle, wherein if a pressure fluctuation detected in the sensed pressure not exceeding a pre-defined threshold, the vehicle is determined to be not moving.
However, Stender teaches sensing pressure in an air spring via a pressure sensor onboard the vehicle (see at least para.[0023] of Stender).
McCann teaches McCann in view of Stender does not expressly indicate as a whole determining if the vehicle is not moving comprises sensing pressure in a flow path between a pressure control valve and the air spring via a pressure sensor onboard the vehicle, wherein if a pressure fluctuation detected in the sensed pressure does not exceed a pre-defined threshold, the vehicle is determined to be not moving.
However, Shimada teaches determining if the vehicle is not moving comprises sensing pressure in a air spring via a pressure sensor onboard the vehicle, wherein if a pressure fluctuation detected in the sensed pressure does not exceed a pre-defined threshold, the vehicle is determined to be not moving (see at least col. 20, lines 52-67, and col. 21, lines 1-8, Shimada teaches determining vehicle movement based on air suspension pressure fluctuations). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann in view of Stender and Anderson with the teachings of Shimada to determine vehicle movement using fluctuations in air suspension pressure in order to reliably detect vehicle movement, as recognized by Shimada in at least col. 14, lines 14-24. 
sensing pressure in a flow path between a pressure control valve and the air spring. 
However, Geiger teaches a sensing pressure in a flow path between a pressure control valve and the air spring (see at least para.[0029] of Geiger, wherein pressure sensor 22 is between the control valve 14 and an air spring in the pressure line 20). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann in view of Stender, Anderson and Shimada with the teachings of Geiger to sense pressure in a flow path between a pressure control valve and the air spring in order to reliably detect pressure change in air suspension system, as recognized by Geiger in at least para. [0010]. 
McCann in view of Stender, Anderson ‘845, Shimada and Geiger does not expressly indicate an accelerometer internal to the self-wakeup control module. 
However, the Examiner notes that it was known in the art include sensors and a control unit in a single unit or “control module”, as seen in Bujak, wherein Bujak teaches a pressure sensor internal to a self-wakeup control module (see at least col. 1, lines 14-24 of Bujak wherein the data processing and transmitting of data anticipates a controller to perform the function of data processing and transmission. Also, see at least col. 2, lines 6-24, col. 6, lines 28-45, and col.7, lines 15-34, Bujak teaches a vehicle suspension control system).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann in view of Stender, Anderson ‘845, Shimada and Geiger with the teachings of Bujak to use a single module that contains sensors and a control unit in order to effectively control the “wake” states of the “module”, as recognized by Bujak in at least col. 1 lines, 14-24.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McCann (US Publication No. 2019/0342394) in view of Stender (US Publication No. 2007/0170679) and Delorenzis (US Publication No. 2003/0075882), as applied to claim 13 above, and further in view of Anderson (US Publication No. 2015/0224845, henceforth referred to as Anderson ‘845).
Regarding claim 18, McCann teaches determining if the vehicle is moving or not moving by monitoring sensors (see at least para.[0066], McCann teaches monitoring sensor data).
McCann in view of Stender and Delorenzis does not expressly indicate sensors internal to the self-wakeup control module without monitoring a wired trigger input external to the self-wakeup control module.
However, Anderson ‘845 teaches sensors internal to the control module without monitoring a wired trigger input external to the control module (see at least para. [0866], Anderson ‘845 teaches using internal sensors to operate a suspension control system. Also, see at least para.[0059-0067], [0112-0120], Anderson ‘845 teaches an air suspension system).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify McCann in view of Stender and Delorenzis with the teachings of Anderson ‘845 to use internal sensors to control a suspension system in order to facilitate size, performance, reliability and durability of the suspension control system, as recognized by Anderson ‘845 in at least para.[0866]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665